99 N.Y.2d 642 (2003)
In the Matter of DAWN M. FORBUS, Respondent,
v.
SHAUN STOLFI, Appellant.
Court of Appeals of the State of New York.
Submitted January 27, 2003.
Decided April 3, 2003.
On the Court's own motion, appeal dismissed, without costs, *643 upon the ground that Family Court's order was entered upon consent and thus appellant is not an aggrieved party within the meaning of CPLR 5511. Motion for leave to appeal dismissed upon the ground that Family Court's order was entered upon consent and thus appellant is not an aggrieved party within the meaning of CPLR 5511.